Citation Nr: 1103043	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  04-03 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen the Veteran's claim of entitlement to 
service connection for sinusitis.

2.  Whether new and material evidence has been received 
sufficient to reopen the Veteran's claim of entitlement to 
service connection for allergic rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which declined service connection for left frontal 
sinusitis and allergic rhinitis.

In October 2008, the Board remanded the Veteran's claims.  The 
Appeals Management Center (AMC) continued the previous denial of 
the claims in a June 2010 supplemental statement of the case 
(SSOC).  Accordingly, the Veteran's VA claims folder has been 
returned to the Board for further appellate proceedings.

The Board observes that a VA Form 8 dated in October 2008 
indicates the issue of entitlement to service connection 
for a cervical spine disability, to include as secondary 
to service-connected low back disability, has been raised 
by the record, but the claims folder does not indicate any 
development by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In an unappealed September 2000 rating decision, the RO 
denied the Veteran's claim of entitlement to service connection 
for sinusitis. 

2.  Evidence submitted since the September 2000 rating decision 
is cumulative or redundant of the evidence of record at the time 
of the prior final denial of the claim sought to be reopened, and 
does not raise a reasonable possibility of substantiating the 
claim.  

3.  In an unappealed March 1977 rating decision, the RO denied 
the Veteran's claim of entitlement to service connection for 
allergic rhinitis. 
4.  Evidence submitted since the March 1977 rating decision is 
cumulative or redundant of the evidence of record at the time of 
the prior final denial of the claim sought to be reopened, and 
does not raise a reasonable possibility of substantiating the 
claim.  


CONCLUSIONS OF LAW

1.  The September 2000 rating decision denying service connection 
for sinusitis is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2010).

2.  Since the September 2000 rating decision, new and material 
evidence has not been received, and the claim of entitlement to 
service connection for sinusitis is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The March 1977 rating decision denying service connection for 
allergic rhinitis is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2010).

4.  Since the March 1977 rating decision, new and material 
evidence has not been received, and the claim of entitlement to 
service connection for allergic rhinitis is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for sinusitis 
and allergic rhinitis.  Implicit in her claims are the contention 
that new and material evidence which is sufficient to reopen the 
previously-denied claims have been received.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issues on appeal will then be analyzed 
and a decision rendered.



Stegall concerns

As indicated above, in October 2008, the Board remanded these 
claims and ordered the AOJ to provide proper notice to the 
Veteran under the Veterans Claims Assistance Act of 2000 (VCAA). 

Pursuant to the Board's remand instructions, the Veteran was 
provided appropriate VCAA notice.  This will be discussed in 
greater detail below.  The Veteran's sinusitis and allergic 
rhinitis claims were readjudicated via the June 2010 SSOC.  

Accordingly, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, such as the Veteran's claims of service 
connection for sinusitis and allergic rhinitis, the VCAA appears 
to have left intact the requirement that a veteran must first 
present new and material evidence in order to reopen a previously 
and finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled and 
proceed to evaluate the merits of that claim.  It is specifically 
noted that nothing in the VCAA shall be construed to require VA 
to reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A.       § 5108.  See 38 U.S.C.A. § 5103A(f) (West 
2002).

Once the claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a veteran's claim for benefits under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Therefore, with respect to the claims to reopen, the VCAA 
standard of review and duty to notify does not apply to the 
merits of the underlying claims of entitlement to service 
connection for sinusitis and allergic rhinitis unless the claim 
is reopened.  See Holliday v. Principi, 14 Vet. App. 280 (2000) 
[the Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (the Court) specifically 
addressed VCAA notice requirements in the context of a veteran's 
request to reopen a previously and finally denied claim. The 
Court found that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and must 
provide notice that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were not found in the previous denial.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice by a letter 
mailed in December 2008, and notice with respect to the 
effective-date element of the claims, by letters mailed in March 
2006 and December 2008.  Although the December 2008 and March 
2006 letters were provided after the initial adjudication of the 
claims, the Board finds that the Veteran has not been prejudiced 
by the timing of these letters.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the completion 
of all indicated development of the record, the AMC readjudicated 
the Veteran's claims in the June 2010 SSOC.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim).  There is no indication or reason to believe that the 
ultimate decision of the originating agency on the merits of the 
claims would have been different had complete VCAA notice been 
provided at an earlier time.

Additionally, the December 2008 letter informed the Veteran as to 
the reason her sinusitis and allergic rhinitis claims were 
previously denied:  "[y]our claim was previously denied on the 
basis that allergic rhinitis preexisted on your period of active 
duty, and that left frontal sinusitis and allergic rhinitis were 
constitutional and developmental abnormalities, and not 
disabilities under the law.  Therefore, the evidence you submit 
must relate to this fact."  The Board adds that the Veteran was 
also informed that to support her claims for service connection, 
the evidence must show that her sinusitis and allergic rhinitis 
disabilities were made worse during military service.  As such, 
the Veteran was adequately advised of the basis for the previous 
denial and of what evidence would be new and material to reopen 
the claims.  See Kent, supra.

Duty to assist

As noted above, under the VCAA, VA's statutory duty to assist a 
claimant in the development of a previously finally denied claim 
does not attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for benefits under a law 
administered by VA, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  See 38 
U.S.C.A. § 5103A (West 2002).

The Board notes that the Veteran indicated in response to the 
December 2008 VCAA letter that she received private medical 
treatment from Family Health Center South as well as G.H., M.D., 
and J.F., M.D.  The Veteran provided the contact information as 
well as signed and dated medical authorization forms to VA in 
February 2009 in order to obtain her treatment records from these 
facilities.  The AMC subsequently attempted in January 2010 
letters to locate all treatment records, hospital summaries, 
findings, and/or diagnoses from Drs. G.H. and J.F.  A response 
from Dr. J.F. stated that no records of the Veteran were 
available at her office.  Additionally, the AMC indicated in a 
March 2010 statement that the request to obtain records from Dr. 
G.H. was returned as undeliverable and that his office phone 
number was no longer in service.  Finally, the AMC documented 
multiple attempts to locate records from Family Health Center 
South, and a response dated in April 2010 indicates that no 
records were available for the requested dates of treatment.  The 
AMC informed the Veteran of its unsuccessful attempts to locate 
these treatment records in an April 2010 letter, and additionally 
informed the Veteran that she should directly forward those 
records herself.  As evidenced by the claims folder, the Veteran 
has not responded to the April 2010 letter.  

Although the absence of the private treatment records from Family 
Health Center South as well as Drs. G.H. and J.F. are 
regrettable, the Board finds that VA adjudication of the appeal 
may go forward without these treatment records because the 
Veteran had an obligation to assist VA in the development of her 
claims by providing those treatment records.  See Wood v. 
Derwinski, 1 Vet. App. 190. 192 (1991) ("the duty to assist is 
not always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."); Olson v. Principi, 3 Vet. App. 480, 483 
(1992); Hyson v. Brown, 5 Vet. App. 262 (1993) (while the VA does 
have a duty to assist the veteran in the development of a claim, 
that duty is not limitless. In the normal course of events, it is 
the burden of the veteran to keep the VA apprised of their 
whereabouts.  If he does not do so, there is no burden on the VA 
to "turn up heaven and earth" to find him).  The Board's decision 
to not remand the appeal for a second time to obtain these 
records is supported by the fact that it appears that the AMC 
made a sufficient attempt to locate the private treatment 
records, and adequately notified the Veteran of its unsuccessful 
attempt.  In any event, as discussed above, VA's statutory duty 
to assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been reopened 
based on the submission of new and material evidence.  

The Board finds that under the circumstances of this case, VA has 
satisfied the notification and duty to assist provisions of the 
law and that no further action pursuant to the VCAA need be 
undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has retained the services of a representative.  
Additionally, in her January 2004 substantive appeal [VA Form 9], 
the Veteran declined the option of testifying at a personal 
hearing.  

Service connection for Sinusitis and Allergic Rhinitis

Because the outcome as to both issues involves the application of 
virtually similar law to identical facts, the Board will address 
the two issues together.



Pertinent legal criteria

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact or 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2010).

VA's General Counsel has held that to rebut the presumption of 
sound condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); 
see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  
The Court has held, however, that this presumption attaches only 
where there has been an entrance examination in which the later 
complained-of disability was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, 
VA's General Counsel noted that "[u]nder the language of [38 
U.S.C. § 1111], VA's burden of showing that the condition was not 
aggravated by service is conditioned only upon a predicate 
showing that the condition in question was not noted at entry 
into service."

Cases in which the condition is noted on entrance are, however, 
still governed by the presumption of aggravation contained in 38 
U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 
1111 where the complained of condition was not noted on entrance 
into service).  This statute provides that a pre-existing injury 
or disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless clear and unmistakable evidence shows that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2010).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2010).

A pre-existing disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2010).

Aggravation is characterized by an increase in the severity of a 
disability during service, and a finding of aggravation is not 
appropriate in cases where the evidence specifically shows that 
the increase is due to the natural progress of the disease. 
Furthermore, temporary or intermittent flare-ups of a pre-
existing disease during service are not sufficient to be 
considered aggravation of the disease unless the underlying 
condition, as contrasted to symptoms, worsens.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).

In general, VA rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is presented 
or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held 
that once new and material evidence has been presented as to an 
unestablished fact from a previously denied claim for service 
connection, the claimant will be entitled to the full benefits of 
the Secretary's duty to assist, including a medical nexus 
examination, if one is warranted; it does not require new and 
material evidence as to each previously unproven element of a 
claim.
Claim to Reopen

When the Veteran's claims of entitlement to service connection 
for allergic rhinitis and sinusitis were denied by the RO in 
March 1977 and September 2000, respectively, the following 
pertinent evidence was of record.

A service treatment record dated in April 1974 documented the 
Veteran's complaints of seasonal allergic rhinitis, which 
included sneezing, stuffy, runny nose, with frontal and maxillary 
sinus fullness.  Upon examination, the Veteran was noted to have 
a swollen and moderately obstructed nose.  She was diagnosed with 
seasonal allergic rhinitis probably to grass pollens as well as 
sinusitis, and prescribed medication.  Further, although 
sinusitis and allergic rhinitis were not diagnosed on the 
Veteran's May 1976 separation examination, she noted on her 
report of medical history that she was on medication for 
allergies, and reported a history of sinusitis.  

The record at the time of the prior denials also includes a copy 
of a December 1976 VA examination report.  The examination report 
documents the Veteran's complaints of seasonal allergies which 
included nasal drainage and use of medication for treatment.  
Upon examination, the Veteran's tonsils were noted as enlarged 
but not congested.  An X-ray report of the Veteran's paranasal 
sinuses revealed a lack of development of the left frontal sinus.  
Further, the maxillary sinuses showed an indiscrete density in 
the right lower aspect of the maxillary sinus of uncertain 
etiology.  No acute changes were seen.  The Veteran was diagnosed 
with allergic rhinitis as well as undeveloped left frontal sinus 
and right maxillary sinusitis.  Subsequent VA treatment records 
documented diagnoses of allergic rhinitis and sinusitis.  

In its March 1977 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for allergic rhinitis 
because "[the Veteran] is indicated as susceptible from SMR to 
certain allergens resulting in allergic rhinitis.  This is 
indicated as having a preexisting history ... allergic rhinitis [is 
a] constitutional and developmental [abnormality], not [a 
disability] under the law."  

In its September 2000 rating decision, the RO continued the 
denial of the Veteran's claim of entitlement to service 
connection for sinusitis because "[t]he evidence submitted in 
connection with the current claim does not constitute new and 
material evidence because although new it is not directly 
relevant to the issue considered ... The [V]eteran's conditions 
were shown to have pre-existed service and are considered 
congenital or development abnormalities which are not subject to 
service connection." 

The Veteran was informed of the March 1977 and September 2000 
rating decisions and of her appeal rights by letters from the RO 
dated in April 1977 and September 2000, respectively.  She failed 
to initiate an appeal with the timely submission of a notice of 
disagreement (NOD) as to either rating decision, and the 
decisions became final.

In May 2002, the RO received the Veteran's claims of entitlement 
to service connection for allergic rhinitis and sinusitis.  After 
the RO declined to reopen the Veteran's previously denied claims 
based upon her failure to submit new and material evidence, this 
appeal followed.

The evidence which has been added to the record since the March 
1977 and September 2000 rating decisions will be discussed in the 
Board's analysis below.

In essence, the RO denied the Veteran's claims in March 1977 and 
September 2000 because the evidence failed to show that her pre-
existing allergic rhinitis and sinusitis disabilities underwent 
an increase in severity during her active military service.

The unappealed March 1977 and September 2000 RO rating decisions 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2010).  As explained above, the Veteran's claims 
for service connection may be reopened only upon the submission 
of new and material evidence.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).  

The Board notes that the RO declined to reopen the Veteran's 
claims in the July 2003 rating decision.  Notwithstanding the 
RO's actions, it is incumbent on the Board to adjudicate the new 
and material issue before considering the claims on its merits.  
The question of whether new and material evidence has been 
received is one that must be addressed by the Board.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a 
previously adjudicated claim, the Board must determine that new 
and material evidence was presented or secured for the claim, 
making RO determination in that regard irrelevant].

After a thorough review of the entire record, and for the reasons 
expressed immediately below, the Board concludes that new and 
material evidence sufficient to reopen the claims of entitlement 
to service connection for allergic rhinitis and sinusitis has not 
been submitted.  In the present case, the unestablished facts are 
whether the Veteran's sinusitis and allergic rhinitis were 
aggravated by military service.  

The newly added evidence, in pertinent part, consists of VA and 
private treatment records, VA examination reports dated in 
February 2003 and May 2004, and statements from the Veteran.  

The VA and private treatment records as well as the VA 
examination reports document multiple diagnoses of sinusitis and 
allergic rhinitis.  See, e.g., VA treatment records dated in May 
and September 2004.  While these medical records are undoubtedly 
new, as they were not of record at the time of the March 1977 and 
September 2000 rating decisions, these records essentially 
replicate the medical evidence which was of record at the time of 
the March 1977 and September 2000 rating decisions, namely that 
the Veteran has current sinusitis and allergic rhinitis 
disabilities.  Such evidence is not new and material, since the 
existence of the disabilities was known in March 1977.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 
Vet. App. 277, 280 (1994) [medical evidence that merely documents 
continued diagnosis and treatment of disease, without addressing 
the crucial matter of medical nexus, does not constitute new and 
material evidence].  These records do not establish or suggest 
aggravation of either the Veteran's sinusitis or allergic 
rhinitis disabilities during service.  There is no competent 
medical evidence which has been added to the record subsequent to 
the March 1977 and September 2000 RO denials which suggests that 
either the Veteran's current allergic rhinitis or sinusitis 
disabilities were aggravated by military service.  

In short, there is no competent evidence that the Veteran's 
military service aggravated the Veteran's pre-existing allergic 
rhinitis and sinusitis disabilities beyond its natural 
progression.  

The Board notes that the Veteran, while entirely competent to 
report her symptoms both current and past (including occasional 
coughing, nasal congestion, and use of a nasal spray), has 
presented no competent evidence of in-service aggravation of her 
pre-existing allergic rhinitis and sinusitis disabilities beyond 
its natural progression which was the evidence lacking at the 
time of the original denial of her claims.  Furthermore, the 
Board finds that the Veteran, as a lay person, is not competent 
to associate any of her claimed symptoms to her military service.  
That is, she is not competent to opine on matters such as 
aggravation of her current allergic rhinitis and sinusitis 
disabilities.  Such opinions require specific medical training 
and are beyond the competency of the Veteran or any other lay 
person.  See also 38 C.F.R. § 3.159(a)(1) (2010) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Accordingly, the 
statements offered by the Veteran in support of her own claims 
are not competent evidence of aggravation and are insufficient to 
reopen the claims.

Furthermore, with regard to recent statements from the Veteran to 
the effect that her allergic rhinitis and sinusitis disabilities 
were caused by her military service, such evidence is cumulative 
and redundant of similar statements made prior to the March 1977 
and September 2000 rating decisions.  Accordingly, such 
statements are not new.  See Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).

Moreover, in Moray v. Brown, 5 Vet. App. 211, 214 (1993), the 
Court specifically stated that laypersons, such as the Veteran, 
are not competent to offer medical opinions, and that such 
evidence does not provide a basis on which to reopen a claim for 
service connection.  In Routen v. Brown, 10 Vet. App. 183, 186 
(1997), the Court noted, "[l]ay assertions of medical causation 
. . . cannot suffice to reopen a claim under 38 U.S.C.A. 
§ 5108."

The Veteran has been accorded ample opportunity to submit new and 
material evidence, to include competent medical evidence and 
information specifically stating that her allergic rhinitis and 
sinusitis disabilities were aggravated by her military service.  
She has failed to do so.  See 38 U.S.C.A. § 5107(a) [it is a 
claimant's responsibility to submit evidence in support of his 
claim].

In short, the element which was missing at the time of the March 
1977 denial of service connection for allergic rhinitis and 
September 2000 denial of service connection for sinusitis remains 
lacking.  In reaching this conclusion, the Board observes that 
the February 2003 examiner, while noting the Veteran's reported 
history of her sinus problems since 1975, did not provide an 
opinion as to whether either her allergic rhinitis or sinusitis 
were aggravated during service.  Additionally, the March 2004 VA 
examiner, after examination of the Veteran and consideration of 
her medical history, concluded that her current allergic rhinitis 
and sinusitis are "certainly not likely" related to her 
military service.  As such, neither examination report is 
material to establishing that the Veteran's allergic rhinitis and 
sinusitis disabilities were aggravated during service.  
Accordingly, neither the February 2003 VA examination report, nor 
the March 2004 VA examination report, are sufficient to reopen 
either claim.  

 New and material evidence has not been received, and the 
Veteran's claims of entitlement to service connection for 
sinusitis and allergic rhinitis may not be reopened.  The 
benefits sought on appeal remain denied.  
  
(CONTINUED ON NEXT PAGE)






ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for sinusitis.  The 
benefit sought on appeal remains denied.

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for allergic rhinitis.  
The benefit sought on appeal remains denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


